



SEPARATION AGREEMENT AND GENERAL RELEASE


Praxair, Inc. and Subsidiaries
 

EXHIBIT 10.01


This is a SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter referred to as
the “Agreement”), made and entered into by and between Praxair, Inc.
(hereinafter referred to as “Praxair”) and Scott Telesz (hereinafter referred to
as “Employee”).
WHEREAS, Praxair and Employee have mutually agreed to the terms and conditions
of the termination of Employee’s employment relationship with Praxair; and
WHEREAS, Praxair wishes to assist Employee in his transition from Praxair
employment and to provide the consideration described herein in lieu of any
severance benefits under the Praxair, Inc. Severance Program (the “Severance
Program”), the Severance Compensation Agreement between Praxair and Employee,
dated as of April 27, 2010 and amended as of December 11, 2012 (the “Severance
Agreement”), or any other plan, program, policy or agreement.
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, and intending to be
legally bound, Praxair and Employee agree as follows:
1.
Definitions. As used in this Agreement, any reference to “Praxair” shall include
its predecessors and successors and, in their capacities as such, all of its
present, past, and future directors, officers, employees, representatives,
attorneys, insurers, reinsurers, agents and assigns, as well as its parents,
affiliates, divisions and subsidiaries, and any reference to Employee shall
include, in their capacities as such, his heirs, administrators,
representatives, attorneys, agents, and assigns.

2.
Termination of Employment Relationship. Employee and Praxair will end their
employment relationship on May 1, 2018 (the “Termination Date”). Upon the
Termination Date, Employee’s employment with Praxair will terminate and Employee
shall no longer be authorized to represent, act as an agent for, transact
business or incur any expenses, obligations and liabilities on behalf of
Praxair; provided, however, that Praxair may determine at any time prior to the
Termination Date to terminate the Employee’s employment provided Praxair pay the
Employee through the original Termination Date. Except as otherwise provided
herein, Employee will return all Praxair computers, phones, credit cards, keys
and other property by no later than the Termination Date. Employee acknowledges
(i) Employee has received all compensation due him as a result of services
performed for Praxair through the date he signed this Agreement; (ii) Employee
has reported to Praxair any and all work-related injuries incurred during
employment; (iii) Praxair properly provided any leave of absence because of
Employee’s or a family member’s health condition and Employee has not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave; and (iv) Employee has provided Praxair with written notice of






--------------------------------------------------------------------------------





any and all concerns known to Employee regarding suspected ethical and
compliance issues or violations on the part of Praxair or any released person or
entity.
3.
Consideration. Subject to (i) Employee signing and not revoking the General
Release attached hereto as Exhibit A (the “General Release”), and (ii)
Employee’s on-going compliance with all of the terms and conditions set forth
herein, as consideration for entering into this Agreement and the General
Release, and in lieu of any and all severance benefits under the Severance
Program, the Severance Agreement and any other plan, program, policy or
agreement:

a.
Praxair shall pay Employee within the timeframe require under applicable law,
his full base salary and vacation pay accrued through the Termination Date.

b.
Praxair shall pay Employee, not later than 30 days following the Termination
Date, a lump sum payment of $179,071.71, representing, and in lieu of, the
target variable compensation award that he would have been eligible to receive
for the portion of 2018 prior to the Termination Date.

c.
To provide benefits to Employee which are equivalent to the benefits that he
would have received under the “Account-Based” design component of the Praxair
defined benefit pension program for one year following the Termination Date,
Praxair shall pay Employee $47,027.00, representing four percent of his annual
pension program eligible compensation as in effect immediately prior to the
Termination Date. Such amount shall be paid to Employee no later than the 30th
day following the Termination Date.

d.
To provide benefits to Employee which are equivalent to the Praxair matching
contributions that he would have received under the Praxair Retirement Savings
Plan and the notional company contributions that he would have received under
the Praxair Compensation Deferral Program for one year following the Termination
Date, Praxair shall pay Employee $31,775.00, representing five percent of his
annual eligible base salary as in effect immediately prior to the Termination
Date. Such amount shall be paid to Employee no later than the 30th day following
the Termination Date.

e.
Following the Termination Date, Praxair shall pay Employee a severance allowance
of $1,288,175.00, payable in a lump sum within thirty (30) days following the
later of the Termination Date or the Effective Date (as defined in Section 8
below).

f.
For purposes of all outstanding long-term incentive awards previously granted to
Employee under Praxair, Inc.’s long term incentive plans, Employee’s separation
from employment on the Termination Date shall be treated as a termination by
action of Praxair other than for cause, with the resulting treatment determined
in accordance with the applicable terms of each such plan and award.
Notwithstanding the foregoing, Praxair hereby amends Section 2.c. of the
Restricted Stock Unit Award agreement, dated as of July 24, 2012 and attached
hereto as Exhibit B (the “2012 RSU Award Agreement”), to provide for the
accelerated vesting of a total of 10,000 restricted stock units






--------------------------------------------------------------------------------





upon the date of the Employee’s termination hereunder. Except as explicitly
amended by this Agreement, the terms and provisions of the 2012 RSU Award
Agreement shall remain unchanged.
g.
Praxair shall make available to Employee at no cost, financial planning services
through the Ayco Company (or such other provider as may be selected by Praxair
to provide financial planning services to its executives) for a period of one
year following the Termination Date.

h.
Upon the Termination Date, Praxair shall transfer to Employee ownership of the
cell phone, iPad and laptop computer provided to him in connection with his
employment. As a condition to such transfer, Employee shall, prior to the
Termination Date, provide Praxair physical access to such devices to permanently
erase all Praxair confidential and other information and intellectual property.

i.
Except as otherwise provided herein, following the Termination Date, Employee’s
entitlements under Praxair’s benefit plans, programs, policies or arrangements
shall be governed by the terms of each such plan, program, policy or
arrangement.

j.
Praxair shall provide Employee with its standard outplacement services for an
employee of his salary level through Right Associates at no cost to Employee.

4.
Taxes.

a.
All benefits and payments hereunder will be subject to applicable federal, state
and local tax withholdings as determined by Praxair in its sole discretion, and
will be reflected on Forms W-2 issued to Employee in the normal course.

b.
Employee acknowledges and agrees that Praxair has not made any representation to
him or anyone representing him regarding the tax consequences of payments and
benefits to be provided pursuant to this Agreement. Employee further agrees that
the tax consequences of this Agreement shall have no effect whatsoever on the
enforceability of this Agreement. In addition, Employee understands and agrees
that Praxair would be obligated to respond truthfully to any inquiry or request
for further information by the Internal Revenue Service (“IRS”) or any state
taxing authority or to any lawfully issued subpoena concerning the payments to
be provided under this Agreement. Employee further understands and agrees that
the determination of the tax treatment, if any, of the payments and benefits
provided pursuant to this Agreement will be exclusively within the province of
the IRS, and any appropriate taxing or judicial authority, pursuant to law.
Employee further agrees that he will have no action or claim whatsoever against
Praxair relating to the tax treatment of the payments and benefits under this
Agreement or information or documents provided to the IRS or any appropriate
taxing authority.

5.
Other Agreements.






--------------------------------------------------------------------------------





a.
Employee expressly acknowledges and reaffirms his continuing obligations
(including but not limited to those regarding confidential or proprietary
information, trade secrets, and other intellectual property of Praxair) under
the Nondisclosure, Nonsolicitation and Noncompetition Agreement, dated as of
April 27, 2010 and attached hereto as Exhibit C (the “Restrictive Covenant
Agreement”), as amended by Section 5(b) of this Agreement, and under any other
agreement he has signed, and under any applicable law.

b.
Section 4.1 of the Restrictive Covenant Agreement is hereby amended by the
addition of the following after the last sentence of such Section: “However,
nothing in this provision shall prohibit Employee from communicating with,
evaluating, hiring or assisting in the hiring of any Praxair employee who,
without prior direct or indirect contact by or on behalf of Employee, has
responded to a general public solicitation of employment including but not
limited to any such general solicitation via the internet, newspaper
advertisements and the like.”

c.
Section 4.3 of the Restrictive Covenant Agreement is hereby amended to reduce
the duration of the Restriction on Unfair Competition to a period of one year
following the Termination Date. Except as explicitly amended by this Agreement,
the terms and provisions of the Restrictive Covenant Agreement shall remain
unchanged.

6.
Nondisparagement. Employee will not make any statements that are professionally
or personally disparaging about, or adverse to, Praxair, including, but not
limited to, any statements that disparage Praxair or any product, service,
finances, financial condition, capability of Praxair or any other aspect of the
business of Praxair. In addition, Employee will not engage in any conduct that
is intended to harm, professionally or personally, Praxair’s reputation.
Likewise, Praxair will not make any statements that are professionally or
personally disparaging about, or adverse to, Employee. In addition, Praxair will
not engage in any conduct that is intended to harm, professionally or
personally, Employee’s reputation.

7.
Cooperation. Employee agrees to cooperate reasonably with Praxair following the
Termination Date regarding any pending or subsequently filed litigation, claims
or other disputes involving Praxair that relate to matters within the knowledge
or responsibility of Employee. Without limiting the foregoing, Employee agrees
(i) to meet with Praxair’s representatives, counsel or other designees at
mutually convenient times and places with respect to any items within the scope
of this provision; (ii) to provide truthful testimony regarding same to any
court, agency, or other adjudicatory body; and (iii) to provide Praxair with
notice of contact by any adverse party or such adverse party’s representative,
except as may be required by law. Praxair will reimburse Employee for reasonable
expenses, including attorney’s fees to the extent permitted under Praxair’s
By-Laws, in connection with the cooperation described in this Section.

8.
Advice of Counsel, Consideration and Revocation Periods, Other Information.
Praxair advises Employee to consult with an attorney prior to signing this
Agreement. Employee has twenty-one (21) days to consider whether to sign this
Agreement, including the General Release, from the date Employee receives this
Agreement and any attached information (the “Consideration Period”). Employee
must return this signed Agreement, including the signed General Release, to






--------------------------------------------------------------------------------





Praxair’s representative set forth below within the Consideration Period. If
Employee signs and returns this Agreement before the end of the Consideration
Period, it is because Employee freely chose to do so after carefully considering
its terms. Additionally, Employee shall have seven (7) days from the date of the
signing of this Agreement and the General Release to revoke this Agreement and
the General Release by delivering a written notice of revocation to the person
indicated in the General Release. This Agreement will become effective on the
eighth day after Employee signs this Agreement and the General Release, subject
to Employee not revoking this Agreement or the General Release (the “Effective
Date”). Employee agrees with Praxair that changes to this Agreement, whether
material or immaterial, do not restart the running of the Consideration Period.
9.
Full Satisfaction. The parties understand, agree, and intend that, (i) upon
execution of this Agreement and the General Release, Employee will have received
full and complete satisfaction of any and all claims, whether known, suspected,
or unknown, that he may have or has had against Praxair arising from events,
acts or omissions that occurred at any time up to and including the date of the
execution of this Agreement and the General Release.

10.
Employee Breach. In addition to any other remedies available to Praxair for
breach of any provision or obligation under this Agreement, should Employee or
any person or entity acting in concert with Employee ever materially breach any
provision or obligation under this Agreement, including Section 5, Employee
explicitly agrees that: (a) in the event that the act or acts constituting such
breach occur prior to the date(s) by which Praxair must pay the consideration
described in Sections 3.b., c., d., and/or e., Praxair shall have no obligation
to make the respective payment(s); (b) in the event that the act or acts
constituting such breach occur on or prior to May 1, 2019, Employee will be
required to immediately pay to Praxair liquidated damages in the amount of
$500,000; and (c) in the event that the act or acts constituting such breach
occur after May 1, 2019 but prior to May 1, 2020, Employee will be required to
immediately pay to Praxair liquidated damages in the amount of $250,000.
Although Employee is releasing claims under the Age Discrimination in Employment
Act (ADEA), the cessation or forfeiture of benefits provisions in this Section
do not apply to any challenge he may make to the knowing and voluntary nature of
this Agreement under the ADEA and Older Workers’ Benefit Protection Act. Nothing
in this Agreement shall affect the remedies available to Praxair under Section 7
of the Restrictive Covenant Agreement.

11.
No Interference with Rights. Nothing in this Agreement (including but not
limited to Section 5 (Other Agreements), Section 6 (Nondisparagement), and
Exhibit A (General Release)) (i) limits or affects Employee’s right to enforce
or challenge the validity of this Agreement or (ii) prevents Employee from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission, National
Labor Relations Board, the Securities and Exchange Commission, or any other any
federal, state or local agency charged with the enforcement of any laws, or from
exercising rights under Section 7 of the National Labor Relations Act to engage






--------------------------------------------------------------------------------





in protected, concerted activity with other employees, although by signing this
Agreement Employee is waiving rights to individual relief (including any money
damages, reinstatement or other legal or equitable relief) in any charge,
complaint, or lawsuit or other proceeding brought by Employee or on Employee’s
behalf by any third party, except where such a waiver of individual relief is
prohibited. Notwithstanding Employee’s confidentiality and non-disclosure
obligations under this Agreement or otherwise, as provided in the Federal Defend
Trade Secret Act, Employee shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
12.
Construction. This Agreement shall be construed according to its plain language,
and not strictly for or against any party hereto. Captions herein are inserted
for convenience, do not constitute a part of this Agreement, and shall not be
admissible for the purpose of proving the intent of the parties.

13.
Entire Agreement. This Agreement and the attached exhibits contain and
constitute the entire understanding and agreement between the parties and
supersede and cancel all previous negotiations, representations, agreements,
commitments, and writings in connection herewith, except as expressly
contemplated by this Agreement.

14.
No Oral Representations. Employee represents and acknowledges that, in executing
this Agreement, he does not rely on and has not relied on any representation or
statement made by Praxair or any of Praxair’s agents, representatives or
attorneys with regard to the subject matter, basis or effect of this Agreement
or otherwise.

15.
Severability. Should any provision of this Agreement be declared or determined
by any court to be illegal or invalid, the remaining provisions shall
nevertheless be binding upon the parties and remain in full force and effect.

16.
No Oral Modifications. This Agreement may not be modified in any way except by a
signed writing specifically referring to this Agreement and executed by a duly
authorized representative of Praxair (excluding Employee).

17.
No Admission of Liability. This Agreement shall not be construed as an admission
by Praxair of any liability or acts of wrongdoing or unlawful discrimination,
nor shall it be considered to be evidence of such liability, wrongdoing, or
unlawful discrimination. The Employee will make no inconsistent statement with
respect to liability or acts of wrongdoing or unlawful discrimination to anyone
for any purpose.

18.
Governing Law and Choice of Forum. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the state of Connecticut,
and any action related to this Agreement must be brought in a court of competent
jurisdiction in the state or federal courts of Connecticut. Employee hereby
irrevocably consents to personal jurisdiction and venue in said courts.






--------------------------------------------------------------------------------





19.
Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one in the same Agreement.

IN WITNESS WHEREOF, all parties have set their hands to this Agreement as of the
dates written below.


Date:                        Signature:




4/6/18________________         /s/ Scott Telesz___________________
Scott Telesz




STATE OF Connecticut     )
) ss.                  April 6____________, 2018
COUNTY OF Fairfield        )


Before me personally appeared Scott Telesz, signer and sealer of the foregoing
instrument, and he acknowledged the same to be his free act and deed, for the
purposes contained therein.
                        


_______________________________
Notary Public








Praxair, Inc.


Date:


4/6/18_________________        By:     /s/ David Strauss__________________
    David Strauss    
Vice President, Chief Human Resources Officer,
Praxair, Inc.
                        



















































--------------------------------------------------------------------------------





Exhibit A


GENERAL RELEASE




1.
In consideration of the promises and benefits set forth in the attached
Agreement, I, Scott Telesz, for myself and on behalf of my heirs, assigns,
successors, executors and administrators, hereby fully and irrevocably release
and discharge Praxair, its predecessors, successors, parents, affiliates,
divisions and subsidiaries and, in their capacities as such, all of their
present past, and future directors, officers, employees, representatives,
attorneys, insurers, reinsurers, agents and assigns, from any and all manner of
suits, actions, allegations, charges, claims, complaints, causes of action,
grievances, liabilities, demands, entitlements, obligations, promises, damages,
agreements, rights, debts and expenses (including attorneys’ fees and costs), of
every kind (collectively, “Claims”), either at law or in equity, whether known,
unknown or unforeseen, vested or contingent by reason of any matter, cause or
thing occurring at any time before and including the date of this release,
including all claims arising under or in connection with my employment or
separation from employment with Praxair. This includes any Claims under any
federal, state, local or municipal law, regulation or decision, including, but
not limited to, claims arising under the Age Discrimination in Employment Act of
1967 (ADEA), the Older Worker Benefit Protection Act (OWBPA), Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974 (ERISA),
the Worker Adjustment and Retraining Notification Act or similar state or local
law, or any other federal, state, or local law, statute, regulation, ordinance,
or legal decision. It is expressly agreed and understood that this release is a
GENERAL RELEASE and that I hereby waive any and all rights under the laws of any
jurisdiction in the United States, or any other country, that limit a general
release to those Claims that are known or suspected to exist in my favor as of
the effective date of this release, except that I am not waiving any Claims
related to the attached Agreement, any Claim for employee benefits under plans
covered by ERISA to the extent any such Claim may not lawfully be waived or for
any payments or benefits under any Praxair plans that have vested according to
the terms of those plans, or any Claims that the controlling law clearly states
may not be released by private agreement. This General Release shall not waive
Claims that may arise for actions or omissions after the date of its execution,
including claims arising from breach of the attached Agreement, nor shall it
apply to: (a) any rights of indemnification, contribution, or to be held
harmless, or to the coverage afforded by any policies of directors’ and
officers’ liability insurance, which rights exist as of the date of the attached
Agreement; or (b) any claim for unemployment benefits in connection with the
termination of my employment with Praxair pursuant to the attached Agreement.






--------------------------------------------------------------------------------





2.
I acknowledge that:

(a)
I have read this document, and I understand its legal and binding effect. I am
acting voluntarily and of my own free will in executing this release.

(b)
The consideration for this release is in addition to anything of value to which
I already am entitled.

(c)
I have been advised, and am being advised by this General Release, to consult
with an attorney before executing this release, and I have had the opportunity
to seek and have consulted with legal counsel prior to signing this release.

(d)
I have been given at least 21 days to consider the terms of this release before
signing it. In the event that I sign this release before the expiration of the
21-day period, I acknowledge that I have freely chosen to waive the 21-day
period.

3.
I understand that if I sign this release, I can change my mind and revoke it
within seven days after signing it by sending a written revocation notice by
both overnight and certified mail to:

Guillermo Bichara
Vice President, General Counsel & Corporate Secretary
Praxair, Inc.
10 Riverview Drive
Danbury, CT 06810


I have read and understand the General Release set forth above and agree to be
bound by its terms.


Signature: /s/ Scott Telesz______________________
Scott Telesz


Date: 4/6/18_________________________________


STATE OF Connecticut        )
) ss.                      April 6____________, 2018
COUNTY OF Fairfield        )


Before me personally appeared Scott Telesz, signer and sealer of the foregoing
instrument, and he acknowledged the same to be his free act and deed, for the
purposes contained therein.
                        


__________________________________
Notary Public













--------------------------------------------------------------------------------





Exhibit B


RESTRICTED STOCK UNIT AWARD
UNDER THE
2009 PRAXAIR, INC.
LONG TERM INCENTIVE PLAN


Effective as of July 24, 2012 (the “Grant Date”), Scott Telesz (the
“Participant”) is hereby granted the following Restricted Stock Unit (“RSU”)
Award under the 2009 Praxair, Inc. Long Term Incentive Plan (the “Plan”),
subject to the terms and conditions of the Plan, which are incorporated herein
by reference, and those set forth below. The Plan shall control in the event of
any conflict between the terms and conditions of the Plan and those set forth in
this Award.


This Award has been conveyed and will be managed online, and the Participant’s
online acceptance and acknowledgement of this Award constitutes his or her
acceptance of all of the terms and conditions of the Plan and this Award. A copy
of the Plan has been made available to the Participant, and the Participant
hereby acknowledges that he or she has read and understands the Plan and this
Award.


Capitalized terms used herein and not defined shall have the meanings set forth
in the Plan, as the same may be amended from time to time. For purposes of this
Award, Praxair, Inc. (the “Company”) and its Subsidiaries are collectively
referred to herein as “Praxair”.


1.
Award of Restricted Stock Units. The Participant is hereby granted an award of
20,000 notional RSUs (the “Award”). Each RSU represents a bookkeeping entry
which is intended to be equal in value to a single Share.



2.
Vesting of Award; Treatment upon Termination of Service or Change in Control.

a.
Vesting Generally. Except as otherwise provided in either the Plan or this
Section 2., this Award shall vest as to 10,000 RSUs on each of August 31, 2022
and August 31, 2027, if, and only if, the Participant has remained continuously
employed by Praxair at all times from the Grant Date through the respective
August 31 vesting date.

b.
Death, Disability. Notwithstanding Section 2.a., in the event the Participant’s
employment by Praxair terminates by reason of his death, or the Participant
becomes Totally and Permanently Disabled (as defined below) while employed by
Praxair, in either case, after the Grant Date and prior to August 31, 2027,
10,000 RSUs shall become immediately vested, and any unvested portion of the
Award thereafter remaining shall be immediately forfeited. For purposes of this
Award, the Participant shall be “Totally and Permanently Disabled” if he is
determined by Praxair to be unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.

c.
Termination by Action of Praxair Other than for Cause. Notwithstanding Section
2.a., in the event the Participant’s employment is terminated by action of
Praxair other than for cause after the Grant Date and prior to August 31, 2027,
5,000 RSUs shall become vested immediately following the effective date of such
termination of employment, and any unvested portion of the Award thereafter
remaining shall be immediately forfeited. For purposes of this Award the
Participant’s termination by action of Praxair for cause, shall include, but not
be limited to, the Participant’s termination by action of Praxair for violation
of Praxair’s Standards of Business Integrity or poor performance.

d.
Change in Control. Notwithstanding Section 2.a., the provisions of Article 16 of
the Plan shall apply in the event of a Change in Control occurring prior to
August 31, 2027.

e.
Forfeiture of Award. Except as otherwise provided under Article 16 of the Plan
in connection with a Change in Control, in the event the Participant’s
employment with Praxair terminates for any reason other than those specifically
set forth in Sections 2.b., or 2.c. prior to August 31, 2027, any unvested
portion of this Award shall be immediately forfeited. In the event any portion
of this Award is forfeited for any reason, no payment shall be made in
settlement of such portion.



3.
Payment of Vested Award. As soon as practicable following the date any portion
of this Award becomes vested, such portion shall be settled by payment to the
Participant of a number of Shares equal to the number of RSUs then first
becoming vested or, in connection with a Change in Control, such other form of
payment having an equivalent value as may be authorized by the Committee in its
sole discretion. In no event shall any payment in






--------------------------------------------------------------------------------





settlement of any portion of this Award be made later than December 31 of the
year in which such portion first becomes vested.


4.
Other Terms and Conditions. It is understood and agreed that the Award of RSUs
evidenced hereby is subject to the following terms and conditions:



a.
Rights of Participant. Except as provided in Section 4.d., the Participant shall
have no right to transfer, pledge, hypothecate or otherwise encumber the Award.
Prior to the payment of Shares in satisfaction of any portion of this Award, the
Participant shall have none of the rights of a stockholder of the Company with
respect to such portion of the Award, including, but not limited to, voting
rights and the right to receive or accrue dividends or dividend equivalents.

b.
No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by Praxair nor
shall this Award interfere with the right of Praxair to terminate the
Participant’s employment.

c.
No Right to Future Awards. The selection of recipients of RSUs and other Awards
under the Plan is determined on the basis of several factors, including job
responsibilities and anticipated future job performance. The Participant’s
selection to receive this Award shall in no way entitle him to receive, or
otherwise obligate Praxair to provide the Participant, any future RSUs or other
awards under the Plan or otherwise.

d.
Transferability. This Award is not transferable other than:

(i)
in the event of the Participant’s death, in which case this Award shall be
transferred pursuant to the beneficiary designation then on file with the
Company, or, in the absence of such a beneficiary designation, to the
Participant’s executor, administrator, or legal representative, or

(ii)
pursuant to a domestic relations order.

Any transfer of this Award, in whole or in part, is subject to acceptance by the
Company in its sole discretion and shall be affected according to such
procedures as the Company’s Vice President, Human Resources may establish. The
provisions of this Award, relating to the Participant, shall apply to this Award
notwithstanding any transfer to a third party.
e.
Cancellation of Award. Notwithstanding any other provision of this Award, the
Committee may, in its sole discretion, cancel, rescind, suspend, withhold, or
otherwise limit or restrict this Award, and/or recover any gains realized by the
Participant in connection with this Award, in the event any actions by the
Participant are determined by the Committee to (i) constitute a conflict of
interest with Praxair, (ii) be prejudicial to Praxair’s interests, or
(iii) violate any non-compete agreement or obligation of the Participant to
Praxair, any confidentiality agreement or obligation of the Participant to
Praxair, Praxair’s applicable policies, or the Participant’s terms and
conditions of employment.



5.
Tax Withholding. Upon the date of payment of the Award, Praxair will deduct from
the number of Shares otherwise due the Participant, Shares having a Market Price
sufficient to discharge all applicable federal, state, city, local or foreign
taxes of any kind required to be withheld with respect to such payment. In the
alternative, Praxair shall have the right to require the Participant to pay cash
to satisfy any applicable withholding taxes as a condition to the payment of the
Award.



6.
References. References herein to rights and obligations of the Participant shall
apply, where appropriate, to the Participant’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Award.



7.
Governing Law. This Award shall be governed by and construed in accordance with
the laws of Connecticut, without giving effect to principles of conflict of
laws.



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
proper officer hereunto duly authorized, as of the day and year first
hereinabove written.


Praxair, Inc.




By: /s/ Sally Savoia
Sally A. Savoia
Vice President, Human Resources





--------------------------------------------------------------------------------







EXHIBIT C


NONDISCLOSURE, NONSOLICITATION AND NONCOMPETITION AGREEMENT


THIS NONDISCLOSURE, NONSOLICITATION AND NONCOMPETITION AGREEMENT (“Agreement”),
dated as of April 27, 2010, is between Scott Telesz (“Employee”) and Praxair,
Inc. (Praxair, Inc. and its Affiliates are collectively referred to herein as
“Praxair”). Employee and Praxair are collectively referred to herein as the
“Parties”.


SECTION 1. Reason for Agreement. The industrial gases and other businesses in
which Praxair participates are intensely competitive. All of the major companies
that compete in these businesses are continually searching for competitive
advantage that will give them a benefit over their competitors in the
marketplace. Praxair develops its employees by providing them with training,
education, access to Praxair’s intellectual property, systems, strategies and
other confidential information in order to make them as competitive and
effective as possible in performing their jobs for the benefit of Praxair’s
shareholders and other constituencies with an interest in Praxair’s success: its
employees, customers, suppliers and the communities in which Praxair does
business. The loss of an employee represents the loss of a significant
investment and competitive asset to Praxair, and if the employee is lost to a
competitor, that investment could be used against Praxair in the competitive
marketplace. The purpose of this Agreement is to protect Praxair’s investment in
its employees, its strategic Confidential Information (as defined herein) and
customers, and to prevent that investment from being used against Praxair for a
reasonable period of time.
SECTION 2. Consideration. Employee acknowledges that Praxair has offered
Employee both the benefits and protection under a CIC Agreement (as defined
herein), as well as continued eligibility to participate in the Variable
Compensation Plan (as defined herein), as consideration for Employee’s agreement
to all the terms of this Agreement. Employee understands and agrees that this
consideration has material value and benefit, above and beyond any continuation
of Praxair employment, and that Employee would not be entitled to such
consideration unless he or she signs and agrees to be bound by this Agreement.
Praxair agrees to provide Employee this consideration only in exchange for his
or her compliance with all the terms of this Agreement.
SECTION 3. Confidentiality and Business Interests. Employee agrees to:
•
keep secret and confidential and neither use nor disclose, by any means, either
during or subsequent to his or her employment, any Confidential Information
except as provided below or required in his or her employment with, or
authorized in writing by, Praxair;



•
assign to Praxair or its designee (and Employee hereby does assign), all right,
title and interest in and to all Subject Developments;



•
promptly disclose to Praxair all Subject Developments, in writing and in
reasonable detail, and to assist in the preparation of and to execute all
appropriate papers or documents and otherwise provide proper assistance to
enable Praxair to secure, maintain, enforce and defend its patents, copyrights
and any other legal protection available for such Subject Developments in any
and all countries;



•
not disclose to Praxair nor to utilize in Employee’s work for Praxair any
confidential information or trade secrets of others known to Employee (including
prior employers);








--------------------------------------------------------------------------------





•
keep confidential and not disclose or use, either during or subsequent to
Employee’s employment, any confidential information or trade secrets of others
which Employee receives during the course of his or her employment with Praxair
for so long as and to the same extent as Praxair is obligated to retain such
information or trade secrets in confidence; and



•
deliver to Praxair promptly upon the end of Employee’s employment all written
and other materials which constitute or contain Confidential Information or
Subject Developments or which are the property of Praxair, and to not remove or
take any such written and other materials.



These obligations will not apply to Confidential Information to the extent that
it: (a) is or becomes publicly known by means other than Employee’s failure to
live up to his or her obligations under this Agreement; (b) was known to
Employee prior to disclosure to Employee by or on behalf of Praxair and Employee
can prove it; or (c) is received by Employee in good faith from a third party
(not an Affiliate) which has no obligation of confidentiality to Praxair with
respect thereto. Notwithstanding anything contained herein to the contrary,
Confidential Information will not lose its protected status under this Agreement
if it becomes generally known to the public or to other persons through improper
means. Praxair’s confidential exchange of Confidential Information with a third
party for business purposes will not remove it from protection under this
Agreement.


If disclosure of Confidential Information or Subject Developments is compelled
by law, Employee shall give Praxair as much written notice as possible under the
circumstances, will refrain from use or disclosure for as long as the law
allows, and will cooperate with Praxair to protect such information, including
taking every reasonable step necessary to protect against unnecessary
disclosure.


Employee acknowledges that he or she has been notified by Praxair that the
provisions of this Section 3 do not apply to any invention with respect to which
no equipment, supplies, facility, or Confidential Information of Praxair was
used and which was developed entirely on Employee’s own time, unless the
invention: (a) relates to Praxair’s business or actual or demonstrably
anticipated research or development; or (b) results from any work performed by
Employee for Praxair. Employee also understands and acknowledges that the
copyrights in all copyrightable works prepared by Employee, alone or with
others, in the course of his or her employment are owned solely by Employee’s
employer.


The provisions of this Section 3 shall continue in effect for the duration of
Employee’s employment with Praxair at any and all locations, either in the
United States or a foreign country and its obligations shall survive the
termination of Employee’s employment for any reason.


SECTION 4. Protective Covenants. Employee agrees that the following covenants
are (a) ancillary to the other enforceable agreements contained in this
Agreement, and (b) reasonable and necessary to protect legitimate Praxair
business interests.
4.1    Restriction on Interfering with Employee Relationships. Employee agrees
that for a period of two (2) years following the end of his or her employment
with Praxair, Employee will not interfere with Praxair’s business relationship
with a Praxair employee, by soliciting or communicating with such an employee to
induce or encourage him or her to leave Praxair’s employ (regardless of who
first initiates the communication), by helping another person or entity evaluate
a Praxair employee as an employment candidate, or by otherwise helping any
person or entity hire an employee away from Praxair; unless a duly authorized
Praxair officer gives Employee written authorization to do so.


4.2    Restriction on Interfering with Customer Relationships. Employee agree





--------------------------------------------------------------------------------





s that for a period of two (2) years following the end of his or her employment
with Praxair, Employee will not interfere with Praxair’s business relationships
with a Covered Customer, by soliciting or communicating (regardless of who
initiates the communication) with a Covered Customer to induce or encourage the
Covered Customer to: (a) stop or reduce doing business with Praxair, or (b) to
buy a Conflicting Product or Service; unless a duly authorized Praxair officer
gives Employee written authorization to do so. The Parties agree this
restriction is inherently reasonable.


4.3    Restriction on Unfair Competition. Employee agrees that for a period of
two (2) years following the end of his or her employment with Praxair, Employee
will not participate in, supervise, or manage (as an employee, consultant,
contractor, officer, owner, director, or otherwise) Competing Activities in the
Restricted Area.


4.4    Survival of Restrictions. (a) Before accepting new employment, Employee
will advise every future employer of the restrictions in this Agreement.
Employee agrees that Praxair may advise a future employer or prospective
employer of this Agreement and its position on the potential application of this
Agreement. (b) The Agreement’s post-employment obligations will survive the
termination of Employee’s employment with Praxair, regardless of the cause of
the termination. If Employee violates one of the post-employment restrictions in
this Agreement on which there is a specific time limitation, the time period for
that restriction will be extended by one day for each day Employee violates it,
up to a maximum extension equal to the length of time prescribed for the
restriction, so as to give Praxair the full benefit of the bargained-for length
of forbearance. (c) It is the intention of the Parties that, if any court
construes any provision or clause of this Agreement, or any portion thereof, to
be illegal, void or unenforceable, because of duration of such provision, the
geographic scope or the subject matter covered thereby, such court shall reduce
the duration, area, or matter of such provision, and, in its reduced form, such
provision shall then be enforceable and shall be enforced. (d) If Employee
becomes employed with an Affiliate without signing a new agreement, the
Affiliate will step into Praxair’s position under this Agreement, and will be
entitled to the same protections and enforcement rights as Praxair.


4.5    State Specific Modifications. While employee is a resident of
Connecticut, the restrictions on use or disclosure of Confidential Information
in Section 3 will only apply for three (3) years after the end of Employee’s
employment, where information that does not qualify as a trade secret is
concerned; however, the restrictions will continue to apply to trade secret
information for as long as the information at issue remains qualified as a trade
secret.
 
SECTION 5. Definitions. For purposes of this Agreement, the following terms
shall have the meanings assigned to them below:
5.1“Affiliate” means: (a) any corporation 10% or more of the voting stock of
which is owned or controlled by Praxair, Inc., or (b) any corporation owning or
controlling 50% or more of the voting stock of Praxair, Inc.; or (c) any
corporation 25% or more of the voting stock of which is owned or controlled by a
corporation owning or controlling 50% or more of the voting stock of Praxair,
Inc.; or (d) any unincorporated entity, including a partnership, in which
Praxair, Inc. has a 25% or more ownership interest, or which has a 50% or more
ownership interest in Praxair, Inc., or in which an entity having a 50% or more
ownership interest in Praxair, Inc. has a 25% or more ownership interest.


5.2“CIC Agreement” means the Severance Compensation Agreement, the form of which
is attached hereto, that will provide Employee with severance and other valuable
benefits in the event his or her Praxair employment terminates for certain
reasons within two (2) years after a change in control of





--------------------------------------------------------------------------------





Praxair (as defined in the CIC Agreement).


5.3“Competing Activities” are any activities or services undertaken on behalf of
a competitor (which is understood to mean any person or entity engaged in the
business of providing a Conflicting Product or Service in the Restricted Area)
that are the same or similar in function or purpose to those Employee performed
for Praxair in the two (2) year period preceding the end of Employee’s
employment with Praxair, or that are otherwise likely to result in the use or
disclosure of Confidential Information. Competing Activities are understood to
exclude: activities on behalf of an independently operated subsidiary, division,
or unit of a diversified corporation or similar business that has common
ownership with a competitor so long as the independently operated business unit
does not involve a Conflicting Product or Service; and, a passive and
non-controlling ownership interest in a competitor through ownership of less
than 2% of the stock in a publicly traded company.


5.4“Confidential Information” includes but is not limited to: (a) any technical
or business information, know-how or trade secrets, patentable or not, in any
form, including but not limited to data; diagrams; business, marketing or sales
plans; notes; drawings; models; prototypes; specifications; manuals; memoranda;
reports; customer or vendor information; pricing or cost information; and
computer programs, which are furnished to Employee by Praxair or which Employees
procures or prepares, alone or with others, in the course of his or her
employment; and (b) Subject Developments.


5.5“Conflicting Product or Service” is a product and/or service that is the same
or similar in function or purpose to a Praxair product and/or service, such that
it would replace or compete with: (a) a product and/or service Praxair provides
to its customers; or (b) a product or service that is under development or
planning by Praxair but not yet provided to customers and regarding which
Employee was provided Confidential Information in the course of employment.
Conflicting Products or Services do not include a product or service of Praxair
if Praxair is no longer in the business of providing such product or service to
its customers at the relevant time of enforcement.


5.6    “Covered Customer” is a Praxair customer (person or entity) Employee had
business-related contact or dealings with, or received Confidential Information
about, in the two (2) year period preceding the end of Employee’s employment
with Praxair. References to the end of Employee’s employment in this Agreement
refer to the end, whether by resignation or termination, and without regard for
the reason employment ended.
5.7    “Restricted Area” is the United States and the additional areas within
Asia, Europe, North America, Central America and South America where Praxair
marketed (either individually, through subsidiaries, and/or through strategic
alliances or partner companies) its products and services at any time during the
twelve months preceding the termination of Employee’s employment with Praxair.
The Parties agree that, at the time of execution of this Agreement, the
Restricted Area includes, but is not necessarily limited to: China, Austria,
India, Japan, Korea, Malaysia, Singapore, Taiwan, Thailand, Canada, Belgium,
Bosnia-Herzegovina, Bulgaria, Croatia, Czech Republic, Denmark, France, Germany,
Hungary, Italy, Netherlands, Norway, Portugal, Romania, Russia, Serbia,
Slovakia, Slovenia, Spain, Sweden, Switzerland, Ukraine, United Kingdom,
Argentina, Costa Rica, Mexico, Puerto Rico, United States, Bolivia, Brazil,
Chile, Columbia, Paraguay, Peru, Uruguay, and Venezuela.
5.8    “Subject Developments” means all inventions, discoveries, improvements,
developments, technical information, and know-how, (patentable or not), made,
developed, invented, discovered or conceived by Employee, alone or with others,
in the course or as a result of such employment or tasks assigned Employee by
Praxair.





--------------------------------------------------------------------------------





5.9    “Variable Compensation Plan” means the 2002 Praxair, Inc. Variable
Compensation Plan, as may be amended from time to time, or any successor
variable compensation plan adopted by Praxair.
SECTION 6. Notices. While employed by Praxair, and for two (2) years thereafter,
Employee will: (a) give Praxair written notice at least thirty (30) days prior
to going to work for a competitor; (b) provide Praxair with sufficient
information about his or her new position to enable Praxair to determine if
Employee’s services in the new position would likely lead to a violation of this
Agreement; and (c) within thirty days of Praxair’s request, participate in a
mediation or in-person conference to discuss and/or resolve any issues raised by
Employee’s new position. Employee will be responsible for all consequential
damages caused by failure to give Praxair notice as provided in this Section.
SECTION 7. Remedies. If Employee breaches or threatens to breach this Agreement,
Praxair may recover: (a) an order of specific performance or declaratory relief;
(b) injunctive relief by temporary restraining order, temporary injunction,
and/or permanent injunction; (c) damages; (d) attorney's fees and costs incurred
in obtaining relief; and (e) any other legal or equitable relief or remedy
allowed by law. One Thousand Dollars ($1,000.00) is the agreed amount for the
bond to be posted if an injunction is sought by Praxair to enforce the
restrictions in this Agreement on Employee. Employee also agrees that if s/he
challenges the enforceability of the Protective Covenants in Section 4 of this
Agreement, and any such provisions are found to be unenforceable, then: 
(x) Employee will owe Praxair an amount equal to the sum of any and all such
payments, including the value of any benefits provided in kind, that Employee
has received under the CIC Agreement and Employee will waive his/her right to
any further benefits thereunder; and (y) Employee will owe Praxair an amount
equal to the sum of any and all payments that Employee has received under the
Variable Compensation Plan during the two (2) year period immediately preceding
the end of Employee’s employment with Praxair.


SECTION 8. Severability, Waiver, Modification, Assignment, Governing Law. (a) It
is the intention of the Parties that if any provision of the Agreement is
determined by a court of competent jurisdiction to be void, illegal or
unenforceable, in whole or in part, all other provisions will remain in full
force and effect, as if the void, illegal, or unenforceable provision is not
part of the Agreement. (b) If either Party waives his, her, or its right to
pursue a claim for the other’s breach of any provision of the Agreement, the
waiver will not extinguish that Party’s right to pursue a claim for a subsequent
breach. (c) Except where otherwise expressly indicated, the Agreement contains
the Parties’ entire agreement concerning the matters covered in it; provided
that if a post-employment restrictive covenant in this Agreement is found
unenforceable (despite, and after application of, any applicable right to
reformation that could add or renew enforceability), then any prior agreement
between the Parties that would provide for a restriction on the same or
substantially similar post-employment conduct of Employee shall not be
considered superseded and shall remain in effect. The Agreement may not be
waived, modified, altered or amended except by written agreement of all Parties
or by court order. (d) The Agreement will inure to the benefit of Praxair’s
successors in interest, Affiliates, subsidiaries, parents, purchasers, or
assignees, and may be enforced by any one or more of same, without need of any
further authorization or agreement from Employee. (e) The laws of the State of
Connecticut will govern the Agreement, the construction of its terms, and the
interpretation of the rights and duties of the Parties, regardless of any
conflicts of law principles of the state. The exclusive venue for any legal
action arising from this Agreement will be the state or federal courts of
Connecticut. Employee stipulates and consents to the state or federal courts of
Connecticut’s personal jurisdiction over him or her, and waives his or her right
to objection to a Connecticut court’s jurisdiction.
SECTION 9. Jury Trial Waiver. The Parties hereby waive their right to jury trial
on any legal dispute arising from or relating to this Agreement, and consent to
the submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for





--------------------------------------------------------------------------------





above.
SECTION 10. Effect on Prior Agreements. Except as otherwise provided herein,
this Agreement shall supersede the Non Compete and Non Solicitation Agreement
between Praxair and the Employee dated as of February 24, 1999 that Employee
previously entered into as a condition of employment with, or promotion by,
Praxair. Employee acknowledges that the obligations undertaken in this Agreement
are separate from his or her obligations to Praxair in other agreements Employee
has with Praxair, including but not limited to any Confidentiality or Memorandum
of Employment Agreement, and that the enforceability of this Agreement has no
bearing on any other agreements.
Nothing in this Agreement will be construed to create a contract of employment
for a definite period of time or to prohibit either Party from having the
freedom to end the employment relationship at-will, with or without cause.


AGREED to and effective as of April 27, 2010.




EMPLOYEE:


/s/ Scott Telesz______________________
(signature)


PRAXAIR, INC.


By: /s/Stephen F. Angel__________________
        Stephen F. Angel


Printed Name: Scott Telesz                         .


Its: Chairman and Chief Executive Officer                














